Case 8:17-cr-00145-RGK Document 91 Filed 12/14/20 Page 1 of 6 Page ID #:606
               Case 8:17-cr-00145-RGK Document 91 Filed 12/14/20 Page 2 of 6 Page ID #:607

 86$ YV       -8$1 025(12                                                'RFNHW 1R   6$&5 $*

               ϰ͘ dŚĞ ĚĞĨĞŶĚĂŶƚ ƐŚĂůů ƉĂƌƚŝĐŝƉĂƚĞ ŝŶ ĂŶ ŽƵƚƉĂƚŝĞŶƚ ƐƵďƐƚĂŶĐĞ ĂďƵƐĞ ƚƌĞĂƚŵĞŶƚ ĂŶĚ ĐŽƵŶƐĞůŝŶŐ ƉƌŽŐƌĂŵ ƚŚĂƚ ŝŶĐůƵĚĞƐ
                  ƵƌŝŶĂůǇƐŝƐ͕ ďƌĞĂƚŚ ĂŶĚͬŽƌ ƐǁĞĂƚ ƉĂƚĐŚ ƚĞƐƚŝŶŐ͕ ĂƐ ĚŝƌĞĐƚĞĚ ďǇ ƚŚĞ WƌŽďĂƚŝŽŶ KĨĨŝĐĞƌ͘ dŚĞ ĚĞĨĞŶĚĂŶƚ ƐŚĂůů ĂďƐƚĂŝŶ
                  ĨƌŽŵ ƵƐŝŶŐ ĂůĐŽŚŽů ĂŶĚ ŝůůŝĐŝƚ ĚƌƵŐƐ͕ ĂŶĚ ĨƌŽŵ ĂďƵƐŝŶŐ ƉƌĞƐĐƌŝƉƚŝŽŶ ŵĞĚŝĐĂƚŝŽŶƐ ĚƵƌŝŶŐ ƚŚĞ ƉĞƌŝŽĚ ŽĨ ƐƵƉĞƌǀŝƐŝŽŶ͘

               ϱ͘ Ɛ ĚŝƌĞĐƚĞĚ ďǇ ƚŚĞ WƌŽďĂƚŝŽŶ KĨĨŝĐĞƌ͕ ƚŚĞ ĚĞĨĞŶĚĂŶƚ ƐŚĂůů ƉĂǇ Ăůů Žƌ ƉĂƌƚ ŽĨ ƚŚĞ ĐŽƐƚƐ ŽĨ ƚŚĞ ŽƵƌƚͲŽƌĚĞƌĞĚ ƚƌĞĂƚŵĞŶƚ
                  ƚŽ ƚŚĞ ĂĨƚĞƌĐĂƌĞ ĐŽŶƚƌĂĐƚŽƌƐ ĚƵƌŝŶŐ ƚŚĞ ƉĞƌŝŽĚ ŽĨ ĐŽŵŵƵŶŝƚǇ ƐƵƉĞƌǀŝƐŝŽŶ͘ dŚĞ ĚĞĨĞŶĚĂŶƚ ƐŚĂůů ƉƌŽǀŝĚĞ ƉĂǇŵĞŶƚ
                  ĂŶĚ ƉƌŽŽĨ ŽĨ ƉĂǇŵĞŶƚ ĂƐ ĚŝƌĞĐƚĞĚ ďǇ ƚŚĞ WƌŽďĂƚŝŽŶ KĨĨŝĐĞƌ͘ /Ĩ ƚŚĞ ĚĞĨĞŶĚĂŶƚ ŚĂƐ ŶŽ ĂďŝůŝƚǇ ƚŽ ƉĂǇ͕ ŶŽ ƉĂǇŵĞŶƚ
                  ƐŚĂůů ďĞ ƌĞƋƵŝƌĞĚ͘

               ϲ͘ ƵƌŝŶŐ ƚŚĞ ƉĞƌŝŽĚ ŽĨ ĐŽŵŵƵŶŝƚǇ ƐƵƉĞƌǀŝƐŝŽŶ͕ ƚŚĞ ĚĞĨĞŶĚĂŶƚ ƐŚĂůů ƉĂǇ ƚŚĞ ƐƉĞĐŝĂů ĂƐƐĞƐƐŵĞŶƚ ŝŶ ĂĐĐŽƌĚĂŶĐĞ ǁŝƚŚ
                  ƚŚŝƐ ũƵĚŐŵĞŶƚΖƐ ŽƌĚĞƌƐ ƉĞƌƚĂŝŶŝŶŐ ƚŽ ƐƵĐŚ ƉĂǇŵĞŶƚ͘

               ϳ͘ tŚĞŶ ŶŽƚ ĞŵƉůŽǇĞĚ Žƌ ĞǆĐƵƐĞĚ ďǇ ƚŚĞ WƌŽďĂƚŝŽŶ KĨĨŝĐĞƌ ĨŽƌ ƐĐŚŽŽůŝŶŐ͕ ƚƌĂŝŶŝŶŐ͕ Žƌ ŽƚŚĞƌ ĂĐĐĞƉƚĂďůĞ ƌĞĂƐŽŶƐ͕ ƚŚĞ
                  ĚĞĨĞŶĚĂŶƚ ƐŚĂůů ƉĞƌĨŽƌŵ ϮϬ ŚŽƵƌƐ ŽĨ ĐŽŵŵƵŶŝƚǇ ƐĞƌǀŝĐĞ ƉĞƌ ǁĞĞŬ ĂƐ ĚŝƌĞĐƚĞĚ ďǇ ƚŚĞ WƌŽďĂƚŝŽŶ KĨĨŝĐĞ͘

               ϴ͘ dŚĞ ĚĞĨĞŶĚĂŶƚ ƐŚĂůů ĐŽŽƉĞƌĂƚĞ ŝŶ ƚŚĞ ĐŽůůĞĐƚŝŽŶ ŽĨ Ă E ƐĂŵƉůĞ ĨƌŽŵ ƚŚĞ ĚĞĨĞŶĚĂŶƚ͘

               ϵ͘ dŚĞ ĚĞĨĞŶĚĂŶƚ ƐŚĂůů ŶŽƚ ĂƐƐŽĐŝĂƚĞ ǁŝƚŚ ĂŶǇŽŶĞ ŬŶŽǁŶ ƚŽ Śŝŵ ƚŽ ďĞ Ă ŵĞŵďĞƌ ŽĨ ƚŚĞ KŶĞ tĂǇƐ 'ĂŶŐ ĂŶĚ ŽƚŚĞƌƐ
                  ŬŶŽǁŶ ƚŽ Śŝŵ ƚŽ ďĞ ƉĂƌƚŝĐŝƉĂŶƚƐ ŝŶ ƚŚĞ KŶĞ tĂǇƐ 'ĂŶŐΖƐ ĐƌŝŵŝŶĂů ĂĐƚŝǀŝƚŝĞƐ͕ ǁŝƚŚ ƚŚĞ ĞǆĐĞƉƚŝŽŶ ŽĨ ŚŝƐ ĨĂŵŝůǇ
                  ŵĞŵďĞƌƐ͘ ,Ğ ŵĂǇ ŶŽƚ ǁĞĂƌ͕ ĚŝƐƉůĂǇ͕ ƵƐĞ Žƌ ƉŽƐƐĞƐƐ ĂŶǇ ŐĂŶŐ ŝŶƐŝŐŶŝĂƐ͕ ĞŵďůĞŵƐ͕ ďĂĚŐĞƐ͕ ďƵƚƚŽŶƐ͕ ĐĂƉƐ͕ ŚĂƚƐ͕
                  ũĂĐŬĞƚƐ͕ ƐŚŽĞƐ͕ Žƌ ĂŶǇ ŽƚŚĞƌ ĐůŽƚŚŝŶŐ ƚŚĂƚ ĚĞĨĞŶĚĂŶƚ ŬŶŽǁƐ ĞǀŝĚĞŶĐĞ ĂĨĨŝůŝĂƚŝŽŶ ǁŝƚŚ ƚŚĞ KŶĞ tĂǇƐ 'ĂŶŐ͕ ĂŶĚ ŵĂǇ
                  ŶŽƚ ĚŝƐƉůĂǇ ĂŶǇ ƐŝŐŶƐ Žƌ ŐĞƐƚƵƌĞƐ ƚŚĂƚ ĚĞĨĞŶĚĂŶƚ ŬŶŽǁƐ ĞǀŝĚĞŶĐĞ ĂĨĨŝůŝĂƚŝŽŶ ǁŝƚŚ ƚŚĞ KŶĞ tĂǇƐ 'ĂŶŐ͘

               ϭϬ͘ Ɛ ĚŝƌĞĐƚĞĚ ďǇ ƚŚĞ WƌŽďĂƚŝŽŶ KĨĨŝĐĞƌ͕ ƚŚĞ ĚĞĨĞŶĚĂŶƚ ƐŚĂůů ŶŽƚ ďĞ ƉƌĞƐĞŶƚ ŝŶ ĂŶǇ ĂƌĞĂ ŬŶŽǁŶ ƚŽ Śŝŵ ƚŽ ďĞ Ă ůŽĐĂƚŝŽŶ
                   ǁŚĞƌĞ ŵĞŵďĞƌƐ ŽĨ ƚŚĞ KŶĞ tĂǇƐ 'ĂŶŐ ŵĞĞƚ ĂŶĚͬŽƌ ĂƐƐĞŵďůĞ͘

               ϭϭ͘ dŚĞ ĚĞĨĞŶĚĂŶƚ ƐŚĂůů ƐƵďŵŝƚ ŚŝƐ Žƌ ŚĞƌ ƉĞƌƐŽŶ͕ ƉƌŽƉĞƌƚǇ͕ ŚŽƵƐĞ͕ ƌĞƐŝĚĞŶĐĞ͕ ǀĞŚŝĐůĞ͕ ƉĂƉĞƌƐ͕ ĐŽŵƉƵƚĞƌƐ ΀ĂƐ ĚĞĨŝŶĞĚ
                   ŝŶ ϭϴ h͘^͘͘ Α ϭϬϯϬ;ĞͿ;ϭͿ΁͕ ĐĞůů ƉŚŽŶĞƐ͕ ŽƚŚĞƌ ĞůĞĐƚƌŽŶŝĐ ĐŽŵŵƵŶŝĐĂƚŝŽŶƐ Žƌ ĚĂƚĂ ƐƚŽƌĂŐĞ ĚĞǀŝĐĞƐ Žƌ ŵĞĚŝĂ͕ ŽĨĨŝĐĞ͕
                   Žƌ ŽƚŚĞƌ ĂƌĞĂƐ ƵŶĚĞƌ ƚŚĞ ĚĞĨĞŶĚĂŶƚ͛Ɛ ĐŽŶƚƌŽů͕ ƚŽ Ă ƐĞĂƌĐŚ ĐŽŶĚƵĐƚĞĚ ďǇ Ă hŶŝƚĞĚ ^ƚĂƚĞƐ WƌŽďĂƚŝŽŶ KĨĨŝĐĞƌ Žƌ ůĂǁ
                   ĞŶĨŽƌĐĞŵĞŶƚ ŽĨĨŝĐĞƌ͘ &ĂŝůƵƌĞ ƚŽ ƐƵďŵŝƚ ƚŽ Ă ƐĞĂƌĐŚ ŵĂǇ ďĞ ŐƌŽƵŶĚƐ ĨŽƌ ƌĞǀŽĐĂƚŝŽŶ͘ dŚĞ ĚĞĨĞŶĚĂŶƚ ƐŚĂůů ǁĂƌŶ ĂŶǇ
                   ŽƚŚĞƌ ŽĐĐƵƉĂŶƚƐ ƚŚĂƚ ƚŚĞ ƉƌĞŵŝƐĞƐ ŵĂǇ ďĞ ƐƵďũĞĐƚ ƚŽ ƐĞĂƌĐŚĞƐ ƉƵƌƐƵĂŶƚ ƚŽ ƚŚŝƐ ĐŽŶĚŝƚŝŽŶ͘ ŶǇ ƐĞĂƌĐŚ ƉƵƌƐƵĂŶƚ ƚŽ
                   ƚŚŝƐ ĐŽŶĚŝƚŝŽŶ ǁŝůů ďĞ ĐŽŶĚƵĐƚĞĚ Ăƚ Ă ƌĞĂƐŽŶĂďůĞ ƚŝŵĞ ĂŶĚ ŝŶ Ă ƌĞĂƐŽŶĂďůĞ ŵĂŶŶĞƌ ƵƉŽŶ ƌĞĂƐŽŶĂďůĞ ƐƵƐƉŝĐŝŽŶ ƚŚĂƚ
                   ƚŚĞ ĚĞĨĞŶĚĂŶƚ ŚĂƐ ǀŝŽůĂƚĞĚ Ă ĐŽŶĚŝƚŝŽŶ ŽĨ ŚŝƐ ƐƵƉĞƌǀŝƐŝŽŶ ĂŶĚ ƚŚĂƚ ƚŚĞ ĂƌĞĂƐ ƚŽ ďĞ ƐĞĂƌĐŚĞĚ ĐŽŶƚĂŝŶ ĞǀŝĚĞŶĐĞ ŽĨ
                   ƚŚŝƐ ǀŝŽůĂƚŝŽŶ͘

7KH &RXUW DXWKRUL]HV WKH 3UREDWLRQ 2IILFH WR GLVFORVH WKH 3UHVHQWHQFH 5HSRUW WR WKH VXEVWDQFH DEXVH WUHDWPHQW SURYLGHU
WR IDFLOLWDWH WKH GHIHQGDQW V WUHDWPHQW IRU QDUFRWLF DGGLFWLRQ RU GUXJ GHSHQGHQF\ )XUWKHU UHGLVFORVXUH RI WKH 3UHVHQWHQFH
5HSRUW E\ WKH WUHDWPHQW SURYLGHU LV SURKLELWHG ZLWKRXW WKH FRQVHQW RI WKH VHQWHQFLQJ MXGJH

7KH &RXUW VWURQJO\ UHFRPPHQGV WKDW WKH %XUHDX RI 3ULVRQV FRQVLGHU WKH GHIHQGDQW¶V HOLJLELOLW\ IRU SDUWLFLSDWLRQ LQ WKH
5HVLGHQWLDO 'UXJ $EXVH 3URJUDP 5'$3 DQG IXUWKHU UHFRPPHQGV /RPSRF IRU WKH 5'$3 SURJUDP ,I /RPSRF LV QRW
DYDLODEOH WKH &RXUW ZRXOG UHFRPPHQG DQ\ IDFLOLW\ QHDU 6RXWKHUQ &DOLIRUQLD WKDW KDV WKH 5'$3 SURJUDP




&5                                   -8'*0(17     352%$7,21&200,70(17 25'(5                                         3DJH  RI 
Case 8:17-cr-00145-RGK Document 91 Filed 12/14/20 Page 3 of 6 Page ID #:608
Case 8:17-cr-00145-RGK Document 91 Filed 12/14/20 Page 4 of 6 Page ID #:609
               Case 8:17-cr-00145-RGK Document 91 Filed 12/14/20 Page 5 of 6 Page ID #:610

 86$ YV       -8$1 025(12                                                     'RFNHW 1R     6$&5 $*



      7KH GHIHQGDQW ZLOO DOVR FRPSO\ ZLWK WKH IROORZLQJ VSHFLDO FRQGLWLRQV SXUVXDQW WR *HQHUDO 2UGHU  VHW IRUWK EHORZ 

           67$78725< 3529,6,216 3(57$,1,1* 72 3$<0(17 $1' &2//(&7,21 2) ),1$1&,$/ 6$1&7,216

           7KH GHIHQGDQW VKDOO SD\ LQWHUHVW RQ D ILQH RU UHVWLWXWLRQ RI PRUH WKDQ  XQOHVV WKH FRXUW ZDLYHV LQWHUHVW RU XQOHVV WKH ILQH RU
 UHVWLWXWLRQ LV SDLG LQ IXOO EHIRUH WKH ILIWHHQWK WK GD\ DIWHU WKH GDWH RI WKH MXGJPHQW SXUVXDQW WR  86&  I   3D\PHQWV PD\ EH
 VXEMHFW WR SHQDOWLHV IRU GHIDXOW DQG GHOLQTXHQF\ SXUVXDQW WR  86&  J  ,QWHUHVW DQG SHQDOWLHV SHUWDLQLQJ WR UHVWLWXWLRQ KRZHYHU DUH
 QRW DSSOLFDEOH IRU RIIHQVHV FRPSOHWHG SULRU WR $SULO  

          ,I DOO RU DQ\ SRUWLRQ RI D ILQH RU UHVWLWXWLRQ RUGHUHG UHPDLQV XQSDLG DIWHU WKH WHUPLQDWLRQ RI VXSHUYLVLRQ WKH GHIHQGDQW VKDOO SD\ WKH
 EDODQFH DV GLUHFWHG E\ WKH 8QLWHG 6WDWHV $WWRUQH\¶V 2IILFH  8 6 & 

          7KH GHIHQGDQW VKDOO QRWLI\ WKH 8QLWHG 6WDWHV $WWRUQH\ ZLWKLQ WKLUW\  GD\V RI DQ\ FKDQJH LQ WKH GHIHQGDQW¶V PDLOLQJ DGGUHVV RU
 UHVLGHQFH XQWLO DOO ILQHV UHVWLWXWLRQ FRVWV DQG VSHFLDO DVVHVVPHQWV DUH SDLG LQ IXOO  86&  E  ) 

          7KH GHIHQGDQW VKDOO QRWLI\ WKH &RXUW WKURXJK WKH 3UREDWLRQ 2IILFH DQG QRWLI\ WKH 8QLWHG 6WDWHV $WWRUQH\ RI DQ\ PDWHULDO FKDQJH LQ
 WKH GHIHQGDQW¶V HFRQRPLF FLUFXPVWDQFHV WKDW PLJKW DIIHFW WKH GHIHQGDQW¶V DELOLW\ WR SD\ D ILQH RU UHVWLWXWLRQ DV UHTXLUHG E\  86&  N 
 7KH &RXUW PD\ DOVR DFFHSW VXFK QRWLILFDWLRQ IURP WKH JRYHUQPHQW RU WKH YLFWLP DQG PD\ RQ LWV RZQ PRWLRQ RU WKDW RI D SDUW\ RU WKH YLFWLP
 DGMXVW WKH PDQQHU RI SD\PHQW RI D ILQH RU UHVWLWXWLRQSXUVXDQW WR  86&  N  6HH DOVR  86&  G  DQG IRU SUREDWLRQ 
 86&  D  

           3D\PHQWV VKDOO EH DSSOLHG LQ WKH IROORZLQJ RUGHU

                    6SHFLDO DVVHVVPHQWV SXUVXDQW WR  86& 
                    5HVWLWXWLRQ LQ WKLV VHTXHQFH
                             3ULYDWH YLFWLPV LQGLYLGXDO DQG FRUSRUDWH 
                             3URYLGHUV RI FRPSHQVDWLRQ WR SULYDWH YLFWLPV
                             7KH 8QLWHG 6WDWHV DV YLFWLP
                    )LQH
                    &RPPXQLW\ UHVWLWXWLRQ SXUVXDQW WR  86&  F  DQG
                    2WKHU SHQDOWLHV DQG FRVWV

                              63(&,$/ &21',7,216 )25 352%$7,21 $1' 683(59,6(' 5(/($6(

          $V GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU WKH GHIHQGDQW VKDOO SURYLGH WR WKH 3UREDWLRQ 2IILFHU  D VLJQHG UHOHDVH DXWKRUL]LQJ FUHGLW
 UHSRUW LQTXLULHV  IHGHUDO DQG VWDWH LQFRPH WD[ UHWXUQV RU D VLJQHG UHOHDVH DXWKRUL]LQJ WKHLU GLVFORVXUH DQG  DQ DFFXUDWH ILQDQFLDO VWDWHPHQW
 ZLWK VXSSRUWLQJ GRFXPHQWDWLRQ DV WR DOO DVVHWV LQFRPH DQG H[SHQVHV RI WKH GHIHQGDQW ,Q DGGLWLRQ WKH GHIHQGDQW VKDOO QRW DSSO\ IRU DQ\ ORDQ
 RU RSHQ DQ\ OLQH RI FUHGLW ZLWKRXW SULRU DSSURYDO RI WKH 3UREDWLRQ 2IILFHU

          7KH GHIHQGDQW VKDOO PDLQWDLQ RQH SHUVRQDO FKHFNLQJ DFFRXQW $OO RI GHIHQGDQW¶V LQFRPH ³PRQHWDU\ JDLQV´ RU RWKHU SHFXQLDU\
 SURFHHGV VKDOO EH GHSRVLWHG LQWR WKLV DFFRXQW ZKLFK VKDOO EH XVHG IRU SD\PHQW RI DOO SHUVRQDO H[SHQVHV 5HFRUGV RI DOO RWKHU EDQN DFFRXQWV
 LQFOXGLQJ DQ\ EXVLQHVV DFFRXQWV VKDOO EH GLVFORVHG WR WKH 3UREDWLRQ 2IILFHU XSRQ UHTXHVW

         7KH GHIHQGDQW VKDOO QRW WUDQVIHU VHOO JLYH DZD\ RU RWKHUZLVH FRQYH\ DQ\ DVVHW ZLWK D IDLU PDUNHW YDOXH LQ H[FHVV RI  ZLWKRXW
 DSSURYDO RI WKH 3UREDWLRQ 2IILFHU XQWLO DOO ILQDQFLDO REOLJDWLRQV LPSRVHG E\ WKH &RXUW KDYH EHHQ VDWLVILHG LQ IXOO

                              7KHVH FRQGLWLRQV DUH LQ DGGLWLRQ WR DQ\ RWKHU FRQGLWLRQV LPSRVHG E\ WKLV MXGJPHQW




&5                                     -8'*0(17       352%$7,21&200,70(17 25'(5                                                 3DJH  RI 
               Case 8:17-cr-00145-RGK Document 91 Filed 12/14/20 Page 6 of 6 Page ID #:611

 86$ YV       -8$1 025(12                                                      'RFNHW 1R       6$&5 $*



                                                                     5(7851

 , KDYH H[HFXWHG WKH ZLWKLQ -XGJPHQW DQG &RPPLWPHQW DV IROORZV
 'HIHQGDQW GHOLYHUHG RQ                                                                      WR
 'HIHQGDQW QRWHG RQ DSSHDO RQ
 'HIHQGDQW UHOHDVHG RQ
 0DQGDWH LVVXHG RQ
 'HIHQGDQW¶V DSSHDO GHWHUPLQHG RQ
 'HIHQGDQW GHOLYHUHG RQ                                                                    WR
     DW
     WKH LQVWLWXWLRQ GHVLJQDWHG E\ WKH %XUHDX RI 3ULVRQV ZLWK D FHUWLILHG FRS\ RI WKH ZLWKLQ -XGJPHQW DQG &RPPLWPHQW

                                                                     8QLWHG 6WDWHV 0DUVKDO


                                                              %\
           'DWH                                                      'HSXW\ 0DUVKDO




                                                                 &(57,),&$7(

 , KHUHE\ DWWHVW DQG FHUWLI\ WKLV GDWH WKDW WKH IRUHJRLQJ GRFXPHQW LV D IXOO WUXH DQG FRUUHFW FRS\ RI WKH RULJLQDO RQ ILOH LQ P\ RIILFH DQG LQ P\
 OHJDO FXVWRG\
                                                                     &OHUN 86 'LVWULFW &RXUW


                                                              %\
           )LOHG 'DWH                                                'HSXW\ &OHUN




                                                )25 86 352%$7,21 2)),&( 86( 21/<


8SRQ D ILQGLQJ RI YLRODWLRQ RI SUREDWLRQ RU VXSHUYLVHG UHOHDVH , XQGHUVWDQG WKDW WKH FRXUW PD\  UHYRNH VXSHUYLVLRQ  H[WHQG WKH WHUP RI
VXSHUYLVLRQ DQGRU  PRGLI\ WKH FRQGLWLRQV RI VXSHUYLVLRQ

        7KHVH FRQGLWLRQV KDYH EHHQ UHDG WR PH , IXOO\ XQGHUVWDQG WKH FRQGLWLRQV DQG KDYH EHHQ SURYLGHG D FRS\ RI WKHP


         6LJQHG
                  'HIHQGDQW                                                                   'DWH




                  8 6 3UREDWLRQ 2IILFHU'HVLJQDWHG :LWQHVV                                  'DWH



&5                                     -8'*0(17       352%$7,21&200,70(17 25'(5                                                   3DJH  RI 
